Citation Nr: 1726874	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  09-08 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service-connection for diabetes mellitus, type II, to include as due to Agent Orange exposure.

2.  Entitlement to service-connection for right lower extremity below-the-knee amputation (right leg amputation), to include as due to Agent Orange exposure. 

3.  Entitlement to service-connection for peripheral neuropathy of the bilateral upper extremities, to include as due to Agent Orange exposure. 

4.  Entitlement to service-connection for peripheral neuropathy of the bilateral lower extremities, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Waco, Texas.

In August 2013, the Veteran testified at a travel board hearing before the undersigned Veteran's Law Judge.  A copy of the transcript is of record.

In February 2014, October 2015, June 2016, and March 2017 the Board remanded the claims for additional development and adjudicative action.  They are now ready for adjudication.

In March 2014 and August 2016, the Veteran signed an expedited waiver of the 30 day waiting period and Agency of Original Jurisdiction (AOJ) consideration of additional evidence of new evidence.


FINDINGS OF FACT

1.  The Veteran did not serve on active duty in the Republic of Vietnam and is not presumed to have been exposed to herbicide agents such as Agent Orange.
2.  The Veteran's currently diagnosed diabetes mellitus, type II, peripheral neuropathy of the upper and lower extremities, and right leg amputation were not manifest during service or for many years thereafter, and the competent and credible evidence fails to establish an etiological relationship between these disabilities and his active service.


CONCLUSION OF LAW

Diabetes mellitus, type II diabetes mellitus, peripheral neuropathy of the upper and lower extremities, and right leg amputation, were not incurred in or aggravated by service and may not be presumed related to service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In this case, there is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

In this case, the Veteran has indicated no such records and all pertinent records have been obtained.

The Board notes that VA medical examinations and opinions were not obtained in this case to address the etiology of the Veteran's claimed diabetes mellitus, type II, peripheral neuropathy of the upper and lower extremities, and right leg amputation.  The Board finds that the medical evidence currently of record is sufficient to decide the claims and no VA medical examinations or opinions are warranted.  38 U.S.C.A. § 5103A(a).  See Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and (4) whether there otherwise is sufficient competent medical 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service (as in this case) would not suffice to meet the standards, as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

Here, the only evidence that any type II diabetes mellitus, peripheral neuropathy of the upper and lower extremities, and a right leg amputation are related to claimed herbicide exposure in service, is the Veteran's own conclusory generalized lay statements, which are unsupported by research undertaken by the JSRRC and the medical evidence.  While there is evidence that the Veteran's peripheral neuropathy of the upper and lower extremities is related to his nonservice-connected diabetes mellitus, as the disposition of these claims is based on the law, and not the facts of the case, as previously stated, the claims must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

This finding does not undermine the Veteran's service to this country.  It is simply a finding based on the current state of the law, which the Board must uphold. 

Although the Veteran believes that he has type II diabetes mellitus, peripheral neuropathy of the upper and lower extremities, and a right leg amputation which should be service connected, the fact remains that none of his arguments have been bolstered by the opinion of any medical professional and the post-service treatment record provides highly probative evidence against these claims, indicating a problem that began many years after service.  Accordingly, the Board finds that referral for a VA medical examination or opinion is not warranted.  As such, the lay statements that are of record are simply insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.
Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition, certain diseases, such as type II diabetes mellitus and organic diseases of the nervous system, are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  The presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).   When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Board will initially discuss the Veteran's contentions of herbicide exposure.  For purposes of establishing service connection for a disability resulting from exposure to an herbicide agent, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(6)(iii).

The Veteran asserts that he was exposed to herbicides during service in the Republic of Vietnam and that his type II diabetes mellitus, right leg amputation, and peripheral neuropathy of the bilateral upper and lower extremities, are related to Agent Orange exposure during service.

However, in response to the RO's submission of a Personnel Information Exchange System (PIES) request seeking verification of whether the Veteran served in Vietnam, a November 2007 PIES response indicated that there was no evidence in the Veteran's file to substantiate any service in the Republic of Vietnam.

In May 2008, the RO Joint Services Records Research Coordinator (JSRRC) made a formal finding as to the lack of information required to verify stressors in connection with a PTSD claim which referenced the PIES response which shows that the Veteran served in the Army from August 1966 to August 1968 with no service in Vietnam.  In fact, no foreign service and no combat decorations were listed on the Veteran's DD Form 214.  Service personnel records also failed to show that the Veteran had service in Vietnam.

In a September 2008, the Veteran submitted photographs as evidence of service in Vietnam which included the Veteran and other members of the Honor Guard in Vietnam, an "artillery salute to General Westmoreland in Vietnam," and a class photograph from basic training.  He also submitted a copy of a May 1992 interview in a publication titled "The Blue Line" in which he stated that he served in Vietnam for 13 months, 3 days, and 2 hours.

In August 2013, the Veteran testified that he served in Vietnam beginning in 1966 for 12 to 13 months and said that he had "boots on the ground."  He testified that he served in a secret clearance division and that a lot of his missions were not documented because they were "confidential."

The Board acknowledges the Veteran's contentions that he served in the Republic of Vietnam.  However, based on a detailed review of the evidence in question, the Board must find that the evidence, overall, provides evidence against the Veteran's claim.  Unfortunately, there is no objective evidence of record which supports the Veteran's claim of service in Vietnam.  As there is no such evidence in the instant case, and in fact evidence against such a finding from the Veteran himself, the presumption of herbicide exposure does not apply.  See 38 C.F.R. § 3.307.

Next, where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, the evidence does not show a causal relationship between the claimed disorder and any other incident of active service.

Turning to the merits of the claims, the Veteran's service treatment records are void of findings, complaints, symptoms, or any diagnoses related to type II diabetes mellitus, right leg amputation, and peripheral neuropathy of the upper and lower extremities.

Post-service, private treatment records include a December 2006 report which indicates diagnoses of right below-the-knee amputation due to gangrene and type II diabetes mellitus.

In August 2013, the Veteran testified that on discharge from service he was in perfect health and did not experience any health problems until after he turned 65 years old.  He testified that diabetes mellitus was first diagnosed in 2006 when he lost his leg and that his treating physicians concluded that he was exposed to "something."  He further testified that his VA medical providers indicated that his bilateral leg disabilities might have been related to some kind of chemical exposure during service.  He testified that he had not received VA treatment care prior to receiving private treatment at a private hospital.

VA treatment records include a January 2016 report which indicates a diagnosis of diabetic peripheral neuropathy associated with type II diabetes mellitus.

While the Veteran contends that his diabetes mellitus, right leg amputation, and peripheral neuropathy of the upper and lower extremities are related to his service it does not appear that he contends that he has continued symptomatology since service.  His main contention is that it is related to claimed in-service herbicide agent exposure.  However, as previously addressed, there is no evidence of in-service herbicide agent exposure.

Moreover, the Veteran's STRs are void of any diagnosed type II diabetes mellitus, peripheral neuropathy of the upper and lower extremities, or right leg amputation and post-service, medical records do not reflect or reference any history of diabetes right leg amputation until 2006 followed by diagnoses of peripheral neuropathy of the upper and lower extremities.  More importantly, there is no competent medical evidence to show that the Veteran has diabetes mellitus, peripheral neuropathy of the upper and lower extremities, or right leg amputation that is related to his service, including his perceived herbicide agent exposure.  The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In this case, the earliest post-service medical evidence of the Veteran's disabilities is about 38 years after service.  This long period without problems weighs against the claims.  Finally, there is no competent medical evidence that the Veteran has type II diabetes mellitus, a right leg amputation, or peripheral neuropathy of the upper or lower extremities that is related to his service. 

While the medical evidence suggests that the Veteran has peripheral neuropathy of the extremities that is related to his type II diabetes mellitus, service connection has not been granted for type II diabetes mellitus.  Therefore, type II diabetes mellitus may not serve as a predicate service-connected disability upon which to base his claims, and these claims based on "secondary" service connection fails as a matter of law.  See 38 C.F.R. § 3.310; Sabonis v. Brown, 6 Vet. App. 426 (1994).  There is no evidence to show that a service-connected disability caused or aggravated peripheral neuropathy of the upper or lower extremities.

The Board has taken the Veteran's contentions that his claimed type II diabetes, right leg amputation, and peripheral neuropathy of the upper and lower extremities were caused by or related to his service with great care and detail.  The Board has also closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service and his claimed disabilities.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435  (2011), the specific issue in this case, the etiology of diabetes mellitus, right leg disability, and peripheral neuropathy of the upper and lower extremities, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection for type II diabetes mellitus, right leg amputation, and peripheral neuropathy of the upper and lower extremities, and there is no doubt to be otherwise resolved.  As such, these claims are denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 (2016).


ORDER

Service-connection for type II diabetes mellitus, to include as due to Agent Orange exposure, is denied.

Service-connection for right lower extremity below-the-knee amputation, is denied.
Service-connection for peripheral neuropathy of the bilateral upper extremities, is denied.

Service-connection for peripheral neuropathy of the bilateral lower extremities, is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


